 Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 1 of 22 Page ID #:279



 1   Daniel G. Ellis [SBN 298639]
     Jeffrey M. Herman (subject to application
 2   and admission pro hac vice)
 3   Herman Law
     5200 Town Center Cir. Suite 540
 4   Boca Raton, FL 33486
     Telephone: (305) 931-2200
 5
     Facsimile: (305) 931-0877
 6   dellis@hermanlaw.com

 7   Attorneys for Plaintiff
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 CENTRAL DISTRICT OF CALIFORNIA
10

11   DOMINIQUE HUETT,                 )                CASE NO.: 2:18-cv-6012 SVW (MRW)
                                      )
12                        Plaintiff,  )                PLAINTIFF’S MEMORANDUM OF
13              v.                    )                POINTS AND AUTHORITIES IN
                                      )                OPPOSITION TO HARVEY
14   THE WEINSTEIN COMPANY LLC; BOB )                  WEINSTEIN’S MOTION TO DISMIS
     WEINSTEIN and HARVEY WEINSTEIN, )
15
                                      )
16                        Defendants. )                Hearing Date: October 15, 2018
                                      )                Time: 1:30 p.m.
17                                    )                Courtroom: 10A
                                      )
18

19

20          Plaintiff, Dominique Huett, by and through undersigned counsel, respectfully submits
21   this Memorandum of Points and Authorities in Opposition to the Motion to Dismiss of
22   Defendant Harvey Weinstein Pursuant to Fed.R.Civ.P. 12(b)(6).
23                                           Introduction
24
            Plaintiff’s Amended Complaint alleges a claim for violation of 18 U.S.C. § 1591(a), for
25
     which a civil remedy is provided under 18 U.S.C. § 1595(a). Defendant Harvey Weinstein
26
     moves to dismiss for failure to state a claim, contending that § 1591(a) was not intended to
27

28   encompass the acts alleged against him. The analysis first and foremost requires application of



                                                   1
 Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 2 of 22 Page ID #:280



 1   the plain meaning of the statutory language. The terms of § 1591(a) are plain and unambiguous.
 2   Applying the plain meaning of the statute to the facts alleged in the Amended Complaint
 3
     demonstrates that Plaintiff states a plausible claim for relief.      In particular, the Amended
 4
     Complaint alleges that Harvey Weinstein arranged a meeting with Plaintiff at the Peninsula
 5

 6   Hotel in Los Angeles, the purpose of which was to provide her with roles that would

 7   substantially advance her entertainment industry career.    This meeting commenced at the hotel
 8
     bar, but then Harvey Weinstein moved the meeting to his hotel room. There he demanded sexual
 9
     contact from Plaintiff, to which she initially resisted; but Harvey Weinstein had offered to secure
10
     for her a role in the television series Project Runway and to use his considerable influence on her
11

12   behalf, which Plaintiff would have sacrificed by her continued noncompliance. He ultimately

13   removed Plaintiff’s clothing and performed oral sex on her. His acts and conduct in this incident
14
     were part of a continuing pattern and scheme in which Harvey Weinstein enticed aspiring female
15
     actors into private, one-on-one encounters, and then used means of force, fraud or coercion
16

17   against them to engage in sex acts. He would, as a quid pro quo, offer attractive roles in

18   entertainment projects, as he did with Plaintiff, in the course of this nefarious scheme. Indeed,
19   Harvey Weinstein has become notorious for this criminal pattern of behavior, as numerous
20
     claims have been made against him for sexual misconduct with aspiring female actors in
21
     particular. The facts alleged in the Amended Complaint pertinent to this pattern and its
22

23   application in his encounter with Plaintiff satisfy the plain meaning of the elements of a violation

24   of §1591(a) set forth in the statutory language.
25

26
            The Court need not analyze the claim in this case from a blank slate. A motion to dismiss

27   a civil claim for violation of 18 U.S.C. § 1591(a), alleging substantially the same facts against

28   Harvey Weinstein, was recently addressed by Judge Sweet of the U.S. District Court for the

     Southern District of New York in Noble v. Weinstein, case no. 17 Civ. 9260 (RWS), 2018 U.S.

                                                        2
 Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 3 of 22 Page ID #:281



 1   Dist. LEXIS 137235 (S.D.N.Y. Aug. 13, 2018). Judge Sweet engaged in a detailed analysis
 2   applying the statutory language to the alleged facts against Harvey Weinstein, and held that the
 3   plaintiff had alleged a plausible claim for relief. The same analysis and result is appropriate
 4   here. Plaintiff therefore respectfully requests that Harvey Weinstein’s Motion to Dismiss be
 5
     denied.
 6
                                       Allegations of the Complaint
 7

 8             Plaintiff Dominique Huett alleges that Defendant Harvey Weinstein performed oral sex

 9   on her in his Los Angeles hotel room, and then masturbated in Plaintiff’s presence until he
10   reached orgasm. (Amended Complaint (“AC”) ¶ 16). These sexual acts were the product of a
11   plan and scheme orchestrated by Harvey Weinstein to recruit or entice aspiring female actors like
12   Plaintiff with promises of access to and participation in financially beneficial entertainment
13   projects. (Id., ¶ 8). Harvey Weinstein then used force, fraud or coercion to obtain sexual acts
14   from the aspiring actresses he caught in this scheme. (Id., ¶ 18).   This scheme was a product of
15
     Harvey Weinstein’s power and authority as a successful film producer and entertainment mogul.
16
     (Id., ¶ 9). It included his promises of substantial, career-changing roles to obtain sex acts from
17
     aspiring female actors since the 1990’s. (Id., ¶ 19). He used the employees of The Weinstein
18
     Company to lure women into this scheme.1 (Id., ¶ 20).
19

20             Plaintiff was an aspiring actress, who was meeting with Harvey Weinstein in November,
21   2010 to discuss his offer to assist her in procuring television or film roles. (Id., ¶ 11). Harvey
22   Weinstein had provided Plaintiff with introduction and access to executives and agents of The
23   Weinstein Company, and was to her the “gatekeeper” of potentially lucrative and career-making
24

25   1
        Subsequent to Plaintiff’s filing of the Amended Complaint, substantial additional facts came to
26   light concerning the details of Harvey Weinstein’s plan and scheme to obtain sex acts from
     aspiring actresses, which were set forth in the Complaint filed by the Office of New York
27   Attorney General against Harvey Weinstein, The Weinstein Company and others, pursuant to its
     investigation into Harvey Weinstein’s acts and conduct. See People of the State of New York v.
28
     The Weinstein Company LLC, et al., Verified Petition, Supreme Court of the State of New York,
     New York County, https://ag.ny.gov/sites/default/file/weinstein_company.pdf.

                                                     3
 Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 4 of 22 Page ID #:282



 1   opportunities. (Id.) Their meeting was arranged through email, in interstate commerce. (Id., ¶
 2   40). Plaintiff understood their meeting as the key to her future in the entertainment industry, as
 3   Harvey Weinstein could wield influence that would make or break her career. (Id., ¶¶ 8 – 11).
 4   Plaintiff met with Harvey Weinstein in the bar in the Peninsula Beverly Hills Hotel in
 5
     November, 2010, for the purpose of procuring significant acting or modelling roles. (Id., ¶¶ 11-
 6
     12).
 7

 8          During the course of their meeting in the hotel bar, Harvey Weinstein asked Plaintiff to

 9   come with him to his room, where they would continue their discussion regarding her career.
10   (Id. ¶ 13). At some point during their communication, Harvey Weinstein offered to secure
11   Plaintiff a role in the popular television program Project Runway, which was produced by The
12   Weinstein Company. (Id. ¶ 17). While Harvey Weinstein was alone with Plaintiff in the hotel
13   room, he excused himself to use the restroom. When he returned, he was wearing only a
14   bathrobe. (Id., ¶ 14). He first directed Plaintiff to perform a massage on him. He would not take
15
     “no” for an answer; Plaintiff ultimately complied, giving Harvey Weinstein a massage. (Id., ¶
16
     15). Harvey Weinstein then requested to perform oral sex on Plaintiff. He ignored her refusal
17
     and again would not take “no” for an answer. (Id., ¶ 16).         Not wanting to relinquish the
18
     television role that Harvey Weinstein had promised, Plaintiff relented and Harvey Weinstein
19
     completed the sex act:
20
                      42. Harvey Weinstein knew that he would use fraud, physical
21                        force or coercion (as he had done many times before to
22                        many other young aspiring actresses) on Plaintiff for a
                          sexual encounter. He offered her a television role, and
23                        demanded sexual contact despite the fact that Plaintiff said
                          “no”.
24

25                    43. Harvey Weinstein was well aware that a role in one of
                          TWC’s projects, or the exercise of his influence on her
26                        behalf in the entertainment business, was of significant
                          commercial value to Plaintiff, and Harvey Weinstein used
27                        such promise regarding a television project and the
28                        prospective use of his influence on her behalf, to recruit and



                                                     4
 Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 5 of 22 Page ID #:283



 1                           entice Plaintiff to his hotel room where he intended to
                             coerce sex acts.
 2

 3                        44. Harvey Weinstein’s offer of a role in a television program,
                              and the offer to use his influence on her behalf, was
 4                            successful in enticing and maintaining Plaintiff in his hotel
                              room. Plaintiff felt compelled to comply with Harvey
 5
                              Weinstein’s acts toward her because of the benefits she
 6                            would receive from his power and influence, including
                              without limitation, a role on Project Runway. Harvey
 7                            Weinstein then coerced Plaintiff into a sexual act. This was
                              a typical practice of Harvey Weinstein, as it was common
 8
                              for him to lure young females into his room with the
 9                            promise of an attractive role or entertainment project, and
                              then coerce them into a sexual encounter. Harvey Weinstein
10                            knew that the promise of a role or the use of his influence on
                              her behalf would entice Plaintiff, and knew that he was in a
11
                              position to coerce the sexual activity he desired.
12
                          45. Harvey Weinstein was able to coerce Plaintiff into sexual
13                            activity in his hotel room because of his promise to her of a
14                            television role and use of his influence on her behalf.

15                        46. Harvey Weinstein in this case used the ploy of a television
                              role as a fraudulent means of obtaining sexual gratification
16                            from Plaintiff.
17
     (Id., ¶¶ 42 – 46).    As discussed below, these allegations are sufficient to state a plausible claim
18
     under the statutory language of 18 U.S.C. § 1591(a).
19
                                             Points and Authorities
20
            I.      PLAINTIFF ALLEGES FACTS THAT PLAUSIBLY SUPPORT EACH OF
21                  THE ELEMENTS OF A VIOLATION OF 18 U.S.C. § 1591(a)
22
                    A. Plaintiff Alleges a Plausible Statutory Claim
23
            A motion under Fed.R.Civ.P. 12(b)(6) must be denied unless the complaint “fails to state
24
     a claim for relief that is plausible on its face.” Dahlia v. Rodriguez, 735 F. 3d 1060, 1066 (9th
25
     Cir. 2013) (quoting Bell Atl. Corp. v. Twombley, 550 U.S. 559, 570 (2007)). In reviewing the
26
     complaint for a motion to dismiss, the court “must accept all allegations of the complaint as true
27

28   and draw all reasonable inferences in favor of the nonmoving party.” (Id., citation, internal



                                                        5
 Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 6 of 22 Page ID #:284



 1   quotation omitted). The allegations of fact need only pass the threshold to “plausibly suggest”
 2   that the plaintiff may be entitled to relief:
 3                   First, to be entitled to the presumption of truth, allegations in the
 4
                     complaint … may not simply recite the elements of a cause of
                     action, but must contain sufficient allegations of underlying facts
 5                   to give fair notice and to enable the opposing party to defend itself
                     effectively. Second, the factual allegations that are taken as true
 6                   must plausibly suggest an entitlement to relief, such that it is not
 7                   unfair to require the opposing party to be subjected to the expense
                     of discovery and continued litigation.
 8
     Starr v. Bacca, 152 F. 3d 1202, 1216 (9th Cir. 2011) (emphasis added). The Amended Complaint
 9

10
     in this case satisfies this standard. It alleges facts, not mere legal conclusions, that support each

11   of the elements of a violation of 18 U.S.C. §1591(a). Accordingly, Harvey Weinstein’s Motion
12   to Dismiss must be denied.
13
                 B. Plaintiff’s Claim Under 18 U.S.C. § 1591(a) Is Supported by the Plain
14                  Meaning of the Statute
15           The Amended Complaint alleges a claim for violation of the Victims of Trafficking and
16
     Violence Protection Act (TVPA), 18 U.S.C. § 1591(a). The TVPA includes an express civil
17
     private right of action in 18 U.S.C. § 1595 (providing that “[a]n individual who is a victim of a
18

19   violation of this chapter [18 U.S.C. §§ 1581 et seq.] may bring a civil action against the

20   perpetrator … in an appropriate district court … and may recover damages and reasonable
21
     attorneys fees”). The TVPA contains broad language to address a wide array of circumstances in
22
     which a vulnerable population is victimized: “Congress has made it clear that forced labor and
23
     human trafficking also involve ‘violations of other laws, including labor and immigration codes
24

25   and laws against kidnapping, slavery, false imprisonment, assault, battery, pandering, fraud and

26   extortion.’ This shows the broad reach of the TVPA and the broad class of individuals whom
27
     it protects.” Mairi Nunag-Tanedo v. E. Baton Rouge Parish Sch. Bd., 790 F. Supp. 2d 1134,
28
     1147 (C.D. Cal. 2011) (Guillford, J.) (denying motion to dismiss, noting that the alleged facts, in


                                                      6
 Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 7 of 22 Page ID #:285



 1   which teachers recruited from the Phillipines were threatened with abuse of process, were
 2   sufficient for purposes of Rule 12(b)(6) although they were “somewhat less shocking” than the
 3
     facts plead in other cases) (emphasis added); see also United States v. Jungers, 702 F. 3d 1066,
 4
     1070 (8th Cir. 2013) (noting the “expansive language of § 1591,” which “criminalizes a broad
 5

 6   spectrum of conduct …”).

 7             Harvey Weinstein begins his argument by asserting the intent of Congress in enacting
 8
     the TVPA. He contends that “Congress did not intend the sex trafficking statute to apply in this
 9
     case,” asserting that the TVPA was not enacted to address “a single, gender-based sexual
10
     incident that was not connected to a sex trafficking scheme.” (Harvey Weinstein (“HW”)
11

12   Memorandum, p. 6). According to Harvey Weinstein, the statute does not apply because Harvey

13   did not “lure” Plaintiff to the Peninsula Hotel, but rather they voluntarily arranged to meet there.
14
     (Def’s Memorandum, p. 6).         Yet, when the statutory language is considered, whether their
15
     encounter began voluntarily is beside the point.         Such a limited application of the statute
16

17   advocated by Harvey Weinstein illustrates the fundamental flaw in his analysis: It fails to

18   acknowledge basic principles of statutory construction, which require the Court to first consider
19   the plain meaning of the statutory language and apply it to Harvey Weinstein’s acts and conduct
20
     alleged in the Amended Complaint.
21
             “In construing the provisions of a statute, we first analyze its language to determine
22

23   whether its meaning is plain.” Feder v. Frank (In re Inkjet Printer Litig.), 716 F. 3d 1173, 1180

24   (9th Cir. 2013). If the language of the statute is clear, statutory construction generally requires
25
     that the Court apply the plain meaning without resort to an inquiry into legislative intent:
26
                    We adhere to the usual maxim that Congress “says in a statute
27                  what it means and means in a statute what it says there.” And in
                    going about that, we should usually give words their plain, natural,
28
                    ordinary and commonly understood meanings. We must then apply


                                                      7
 Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 8 of 22 Page ID #:286



 1                  the further principle that “if the language of a statute is clear, we
                    look no further than that language in determining the statute’s
 2                  meaning.” At least, we do so unless “the apparent plain meaning
 3                  of a statute … leads to ‘absurd or impracticable consequences.’ ”

 4   United States v. Romo-Romo, 246 F. 3d 1272, 1274-75 (9th Cir. 2001) (citations omitted); see
 5
     also BedRoc Ltd v. United States, 541 U.S. 176, 183, 124 S. Ct. 1587 (2004) (“our inquiry begins
 6
     with the statutory text, and ends there as well if the text is unambiguous”).
 7
            The pertinent statutory language is in relevant part:
 8

 9                          (a)     Whoever knowingly—

10                                  (1) in or affecting interstate or foreign commerce …
                                        recruits, entices, harbors, transports, provides,
11
                                        obtains, or maintains by any means a person;
12                                  (2) knowing, or, … in reckless disregard of the fact,
                                        that means of force, threats of force, fraud,
13                                      coercion described in subsection (e)(2), or any
14                                      combination of such means will be used to cause
                                        the person to engage in a commercial sex act, … .
15
     18 U.S.C. § 1591(a). 2 Construing the plain meaning of the applicable statutory provisions for
16
     this civil claim, 18 U.S.C. §§ 1591, 1595, requires one to note their broad language, e.g.,
17
     “[w]hoever” (1591(a)); “by any means (1591(a)(1)); “receiving anything of value” (1591(a)(2)
18
     and 1595(a)); “any combination of such means” (1591(a)(2)). Congress’s use of such “broad,
19
     expansive” language “ ‘does not lend itself to restrictive interpretation.’ ” Noble v. Weinstein,
20
     case no. 1:17-cv-09260-RWS, 2018 U.S. Dist. LEXIS 137235 *14 (S.D.N.Y. Aug. 13, 2018)
21
     (quoting United States v. Jungers, 702 F. 3d 1066, 1070 (8th Cir. 2013)).        Additionally, the
22
     statutes, in providing an express civil remedy for a criminal violation, are remedial in nature,
23
     which “requires broad interpretation.” Id. (citing cases).
24

25
     2
         The acts and conduct set forth in the Amended Complaint are alleged to have occurred in
26   November, 2010, before the effective date of the 2015 amendment to § 1591(a). Accordingly,
     the applicable version of the statute, quoted herein, is that in effect as of December, 2008. The
27
     subsequent amendment does not affect the application of the statute in this case. See discussion
28   infra pp. 17-18.



                                                      8
 Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 9 of 22 Page ID #:287



 1           Applying the plain language of the statute, the Amended Complaint alleges specific facts
 2   sufficient to demonstrate each of the elements of a violation of Section 1591(a), including that
 3
     Harvey Weinstein:
 4
            1. In or affecting interstate commerce, knowingly recruited or enticed Plaintiff.
 5

 6          Harvey Weinstein is alleged to have engaged in electronic communications in interstate

 7   commerce to arrange his meeting with Plaintiff. (AC, ¶ 40). He is alleged to have done so
 8
     intending to induce or entice Plaintiff into a vulnerable situation, promising her a role in an
 9
     entertainment project, in which he would use means of force, fraud or coercion to obtain from
10
     her a sex act. (Id.)   Harvey Weinstein argues that the statute does not apply because Plaintiff
11

12   intended to meet with Harvey Weinstein in the hotel bar, and then voluntarily went with him to

13   his room to discuss her career. (HW Memorandum, p. 6). He contends that her claim is
14
     undermined because she was free to leave the bar, and she does not allege that he forced her to
15
     continue their meeting in his hotel room. (Id., pp. 6 – 7). The problem with this argument is that
16

17   it is unmoored from the statutory language, and attempts to address the acts and conduct of

18   Harvey Weinstein in its isolated parts, without considering how they in their totality demonstrate
19   a plan and scheme to entice Plaintiff into a situation where she would be vulnerable to his sex
20
     act, through the promise of a role in an entertainment project and means of force, fraud or
21
     coercion.3 (See AC ¶ 41).      The terms, “recruits, entices …” are “unambiguous and include
22

23   seemingly harmless conduct.” United States v. Estrada-Tepal, 57 F. Supp. 3d 164, 169

24   (E.D.N.Y. 2014). Harvey Weinstein, by his acts and conduct, knowingly recruited and enticed
25

26
     3
        Harvey Weinstein further argues that Plaintiff’s claim is undermined by her failure to abandon
     the meeting after verbal sexual harassment by Harvey Weinstein when they were conversing in
27   the hotel bar. (See HW Memorandum, p. 6, AC ¶ 13). The notion that her tolerance of such
     verbal harassment would destroy any inference that Plaintiff was thereafter subjected to means of
28
     force, fraud or coercion in the commission of a sex act is spurious, and reflects a disturbing lack
     of understanding of how the abuse of an imbalance of power may result in a sexual assault.

                                                     9
Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 10 of 22 Page ID #:288



 1   Plaintiff to his plan and scheme, through their purported business meeting, the ostensible purpose
 2   of which was to advance her entertainment career, to the point where he brought her to his hotel
 3
     room and emerged from the bathroom wearing only a bath robe, demanding from Plaintiff a
 4
     massage. (See AC ¶¶ 14-15).          The factual allegations of the Amended Complaint are thus
 5

 6   sufficient to satisfy the plain meaning of the “recruits” and “entices” language of § 1591(a).

 7          2. Knowing or in reckless disregard of the fact that means of force, fraud or
               coercion or any combination of such means will be used.
 8

 9          The knowledge that means of force, fraud or coercion will be used has been construed to

10   mean that the defendant is aware of a pattern of conduct in which the use of force, fraud or
11
     coercion is predictable:
12
                            What the statute means to describe, and does describe
13                          awkwardly, is a state of mind in which the knower is familiar
14                          with a pattern of conduct.
                            …
15
                               The knowledge required of the defendant is such that if
16                          things go as he has planned, force, fraud or coercion will be
17                          employed to cause his victim to engage in a commercial sex
                            transaction. That required knowledge brings the predictable
18                          use of force, fraud, or coercion into the definition of the
                            defendant’s crime.
19

20
     United States v. Todd, 627 F.3d 329, 334 (9th Cir. 2010) (emphasis added). Section
21
     1591(e)(2)(B) expressly defines the term “coercion” to include “any scheme, plan or pattern
22

23   intended to cause a person to believe that failure to perform an act would result in serious harm

24   to or physical restraint against the person.” Where the defendant has used means of force, fraud
25
     or coercion before to obtain sex acts, an inference is warranted that he will do so again. United
26
     States v. Townsend, 521 Fed. Appx. 904, 907 (11th Cir. 2013) (“[t]he jury could infer from [the
27
     defendant’s] prior use of force that he intended, and therefore knew, that he would use it to make
28



                                                     10
Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 11 of 22 Page ID #:289



 1   [the victims] engage in commercial sex”).      The Amended Complaint alleges facts setting forth
 2   Harvey Weinstein’s pattern of using force, fraud or coercion on aspiring female actors as a
 3
     means to obtain sex acts: “Harvey Weinstein knew that he would use fraud, physical force or
 4
     coercion (as he had done many times before to many other young aspiring actresses) on Plaintiff
 5

 6   for a sexual encounter. He offered her a television role [Project Runway], and demanded sexual

 7   contact despite the fact that Plaintiff said ‘no.’ ”     (AC ¶ 42; see also ¶¶ 18 – 21). Harvey
 8
     Weinstein used employees of The Weinstein Company to facilitate this pattern and scheme. (Id.
 9
     ¶ 20). His acts in violation of the statute were the subject of nondisclosure agreements and
10
     confidential settlements over a period of years. (Id. ¶ 21).
11

12          Alternatively, the offer to assist Plaintiff in her career and a role in Project Runway were

13   an artifice used to obtain the sex act by fraudulent means, as Harvey Weinstein had no intent of
14
     following through on his promise. (AC ¶ 46 (“Harvey Weinstein in this case used the ploy of a
15
     television role as a fraudulent means of obtaining sexual gratification from Plaintiff”)).     See
16

17   United States v. Mickey, 897 F.3d 1173, 1182 (9th Cir. 2018) (noting that allegation of use “force,

18   threats of force, fraud, and coercion are compatible with one another,” and as a result they are
19   alternative possible means of committing the offense).           The facts plead in the Amended
20
     Complaint are thus sufficient to satisfy the plausibility standard.4
21

22

23

24

25   4
             Shortly after the Amended Complaint was filed by Plaintiff, the Office of the New York
26   Attorney General filed its action against Harvey Weinstein, which contains extensive details
     regarding the pattern of conduct by Harvey Weinstein leading to his sexual assaultive behaviors.
27   See note 1, supra.        In the event that the Court were to conclude that additional facts are
     necessary regarding Harvey Weinstein’s pattern of conduct to allege a plausible claim of
28
     coercion under the statute, Plaintiff requests leave to amend to include such allegations. See
     infra pp. 19-20.

                                                      11
Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 12 of 22 Page ID #:290



 1             3. To cause Plaintiff to engage in a commercial sex act.
 2             Harvey Weinstein argues that the misconduct alleged in the Complaint is not a
 3
     “commercial sex act.” The term “commercial sex act” is expressly defined in the statute as
 4
     follows:
 5

 6                    The term “commercial sex act” means any sex act, on account of
                      which anything of value is given to or received by any person.
 7
     18 U.S.C. § 1591(e)(3). Harvey Weinstein also contends that the “commercial sex act” element
 8

 9
     is not satisfied because “the transaction must be economic in nature.”5 (HW Memorandum, p. 8)

10   (emphasis in original). He argues that the claim fails because “there are no allegations of a quid
11   pro quo between [Harvey] Weinstein and Plaintiff whereby anything of value was given or
12
     received by either party for sex.” (Id. at 10). This argument is belied by the allegations of the
13
     Amended Complaint. The statute’s plain terms encompass any sex act “on account of which
14

15   anything of value is given to or received by any person.” 18 U.S.C. § 1591(e)(3) (emphasis

16   added).        There can be no question that the promise of a television role, involving an
17   entertainment mogul’s wielding of his significant influence, is a thing of enormous value,
18
     particularly to an aspiring actress. The Amended Complaint alleges a particular quid pro quo
19

20
     5
21           Harvey Weinstein relies upon United States v. Campbell, 111 F. Supp. 3d 340 (W.D.N.Y.
     2015), and United States v. Reed, no. 15-188 (APM), 2017 LEXIS 118020 (D.D.C. July 27,
22   2017), which are inapposite. (See HW Memorandum, pp. 8-9). In Campbell, the Court held that
23   § 1591(a) was a valid exercise of Congress’s power under the commerce clause. Id. at 342. In
     considering whether § 1591(a) regulates activity that has a substantial effect on interstate
24   commerce; the Court addressed four factors, first making the observation that” commercial sex
     acts are economic in nature.” Id. at 345 (citation, internal quotation omitted); see also Reed,
25
     supra at *34 (applying commerce clause analysis to 18 U.S.C. § 2423). The Court did not, in
26   so noting, intend to modify or limit the language, “anything of value,” in § 1591(e)(3). Harvey
     Weinstein argues that the statute should be restricted to the “commodities” of prostitution or
27   pornography, which, as discussed above, must be rejected under a plain meaning analysis.
     Rather, “anything of value” means what it says, and necessarily encompasses the exchange for a
28
     sex act being reflected in an item of particular and unique value to a small subset of the
     population, aspiring actresses and models.

                                                      12
Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 13 of 22 Page ID #:291



 1   promised by Harvey Weinstein, in the form of a role in the popular television series Project
 2   Runway: “Plaintiff felt compelled to comply with Harvey Weinstein’s acts toward her because
 3
     of the benefits she would receive from his power and influence, including without limitation, a
 4
     role in Project Runway.” (AC ¶ 44). This role was promised by Harvey Weinstein to Plaintiff
 5

 6   on account of the sex act, as it was the concerted plan of scheme of Harvey Weinstein to offer

 7   this thing of great value to an aspiring actress for the purpose of engaging her in sexual activity.
 8
     (AC ¶¶ 17, 43 - 45). Harvey Weinstein’s argument that the Amended Complaint does not allege
 9
     the offer of a television role in exchange for sex (HW Memorandum, p. 10) ignores these
10
     allegations. The Amended Complaint sufficiently alleges a quid pro quo.
11

12          Harvey Weinstein’s argument relies upon Kolbek v. Twenty First Century Holiness

13   Tabernacle Church, Inc., no. 10-cv-4124, 2013 U.S. Dist. LEXIS 180463 (W.D. Ark. December
14
     24, 2013), which is inapposite. There, the minor plaintiffs alleged that they were required to
15
     become “spiritual wives” of a religious cult leader, and were subjected to frequent sexual abuse
16

17   by him on out-of-state trips. Id. at *9. For purposes of the “commercial sex act” element, the

18   plaintiffs alleged that their “living expenses were paid for with money provided by the ministry’s
19   businesses.” Id. The Court granted summary judgment on the plaintiffs’ claims under §§ 1591
20
     and 1595, holding that “[p]laintiffs offer no evidence of a causal relationship between the sex
21
     acts and the payment of expenses.” Id. at *54. In so holding, the Court distinguished the Ninth
22

23   Circuit’s decision in Ditullio v. Boehm, 662 F.3d 1091, 1095 (9th Cir. 2011). In Ditullio, the

24   defendant gave the plaintiff “crack cocaine on a daily basis so that [the defendant] could have his
25
     way with her at any given time ….” Id. at *54 n. 16.           The facts alleged in the Amended
26
     Complaint here are analogous to those in Ditullio, and are distinguishable from those in Kolbek.
27
     As in Ditullio, Harvey Weinstein offered and promised things of value he was in a position to
28



                                                     13
Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 14 of 22 Page ID #:292



 1   provide to his victims to obtain sex acts, including the role in Project Runway he promised to
 2   Plaintiff. In Kolbek, in contrast, the Court found that the payment of the victims’ living expenses
 3
     was not causally related to the sex acts, as the record demonstrated that they were not paid “as
 4
     some sort of quid pro quo for the sex acts that occurred with the [cult leader].”6 Id. at *54.
 5

 6          Defendant seems to argue that something akin to a formal contract or exchange is

 7   necessary to satisfy the “on account of” language of § 1591(e)(3).     Such a restrictive reading of
 8
     the statute would be inconsistent with the statutory language and the expansiveness with which
 9
     the statute is to be applied. See discussion supra pp. 5-6. The statutory language “provides no
10
     basis for limiting the sex acts at issue to those in which payment was made for the acts
11

12   themselves[.]”United States v. Marcus, 487 F. Supp. 2d 289, 306-07 (E.D.N.Y. 2007). See also

13   United States v. Jungers, 702 F.3d 1066, 1072-75 (8th Cir. 2013) (holding that the “expansive
14
     language of § 1591” encompasses the purchaser of a commercial sex act as well as the supplier).
15
     The Court further notes that “there merely needs to be a causal relationship between the sex act
16

17   and an exchange of an item for value.” Id. Such a causal relationship in this case between the

18   promised television role and use of influence, on the one hand, and the sex act on the other, is
19   alleged in sufficient detail in the Amended Complaint. (AC, ¶¶ 8, 17, 43-45).
20
                C. The District Court in Noble v. Weinstein Denied Substantially
21                 the Same Motion to Dismiss
22
            Kadian Noble, another aspiring actress victimized in Harvey Weinstein’s predatory sex
23
     scheme, filed her claim against Harvey Weinstein in the U.S. District Court for the Southern
24
     District of New York, also seeking a civil remedy under the TVPA, 18 U.S.C. §§ 1591, 1595.
25

26   6
         Kolbek is also inapposite because it was decided on summary judgment, based on a full
27   record, not on a motion to dismiss. Id. The issue under § 1591(e)(3) of whether anything of
     value was provided on account of a sex act is one of fact not generally susceptible to disposition
28
     on a motion to dismiss, and here the Amended Complaint alleges sufficient facts supporting this
     element.

                                                      14
Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 15 of 22 Page ID #:293



 1   Harvey Weinstein moved to dismiss making substantially the same arguments as here. The
 2   district court denied his motion to dismiss in a written opinion dated August 13, 2018.   Noble v.
 3
     Weinstein, case no. 1:17-cv-09260-RWS, 2018 U.S. Dist. LEXIS 137235 *14 (S.D.N.Y. Aug.
 4
     13, 2018).
 5

 6           The Court in Noble first notes that “[t]he alleged predatory sexual conduct of Harvey

 7   Weinstein has been the subject of extensive publicity, investigations, and litigation,” citing
 8
     multiple cases and press articles. Id. at *1. The Court recognized that the case before it was “the
 9
     first instance seeking to apply the TVPA to an incident such as the one alleged by the Plaintiff.”
10
     Id.
11

12           In its analysis, the Court rejects the same statutory intent argument made by Harvey

13   Weinstein here. In particular, the Court counters the assertion that the types of acts that courts
14
     have found to violate the TVPA are different from Harvey’s alleged acts by noting that “other
15
     courts have applied Section 1591 to defendants who have lured women, under false pretenses
16

17   and with lucrative promises, for sexual purposes.” Id. at *14 (citing as examples Lawson v.

18   Rubin, 2018 WL 2012869 *15 (E.D.N.Y. April 29, 2018) and United States v. Thompson, 864
19   F.3d 840-41 (7th Cir. 2017)).7   The Court declined Harvey Weinstein’s invitation to construe the
20
     statute narrowly, noting that “[w]here, as here, a broad statute has a plain and unambiguous
21
     meaning, it ought to be interpreted broadly.” Noble at *15.
22

23          The Court’s analysis addressed each element in the statutory language, in the same

24   manner as set forth above. It first considered the Merriam-Webster dictionary definition of the
25
     word “entice” in examining the statute’s plain meaning, in conjunction with allegations in the
26

27   7
          In Thompson, the Court sustained a guilty plea and conviction where the defendant enticed
     the victim to enter his vehicle on the promise of helping her attain modeling work; the
28
     subsequent sex act was obtained by means of fraud as the modelling work “was never in the
     cards.” Id. at 840-41.

                                                     15
Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 16 of 22 Page ID #:294



 1   amended complaint in that case that Harvey Weinstein initiated a professional relationship with
 2   the plaintiff and then made promises to her of a film role and a meeting at a modeling agency.
 3
     Id. at *16. “What proved to be empty promises of a film role and a modeling meeting were more
 4
     than enough to arouse ‘hope and desire’ in Noble, an aspiring actress and model.” Id. at *17
 5

 6   (quoting from dictionary definition of “entice”).    The same arousing of “hope and desire” is

 7   alleged in the Amended Complaint here, especially concerning the promised role in Project
 8
     Runway.
 9
            The Court then analyzes the element requiring means of force, fraud or coercion. Id. at
10
     *18.   It refers to the Ninth Circuit’s decision in United States v. Todd, focusing on the
11

12   defendant’s “pattern of behavior.” Id.; 627 F. 3d at 333-34. The Court finds that “[h]ere, the

13   pattern of behavior included in the Amended Complaint plausibly alleges a knowledge and
14
     understanding that, from the start of their professional relationship      … Harvey would use
15
     fraudulent means to entice Noble to engage in a sex act with him.” Id. at *19.    “[W]hen read as
16

17   a whole,” the allegations plausibly meet the “means of fraud” pattern.                Id. at *20.

18   Additionally, the pleading in that case alleged physical conduct by Harvey Weinstein in his hotel
19   room encounter with Noble that was sufficient to demonstrate a “means of force” pattern. Id.
20
     Here, likewise, a pattern is alleged, consistent with the allegations against Harvey Weinstein
21
     generally, including those of Ms. Noble, that he arranged and conducted a business meeting with
22

23   Plaintiff at the Peninsula Hotel under a pretext, intending to engage her in a sex act in his hotel

24   room using the promise of a television role and means of force, fraud or coercion. He initiated
25
     sexual contact on Plaintiff without her consent, as Plaintiff froze during their encounter. (AC ¶
26
     16). As in Noble, these allegations are sufficient to demonstrate Harvey’s knowledge that means
27
     of force, fraud or coercion will be used.
28



                                                     16
Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 17 of 22 Page ID #:295



 1      The Noble Court next finds that the allegations in that case plausibly set forth a basis for
 2   causation to the alleged sex act. Id.at *21.     The question posed “is whether the prohibited
 3
     means of fraud and force were ‘used to cause,’ or designed to bring about, the sex act.” Id. The
 4
     inference that they satisfy this element were found to be plausible: “Harvey’s allegedly false
 5

 6   statements to [Ms. Noble] were material and they were reasonably relied upon to Noble’s

 7   detriment.” Id. at *24. Here, the Amended Complaint similarly alleges that the purpose of
 8
     Harvey’s business meeting with Plaintiff was to further her career, provide her with future
 9
     television or film roles, and grant her introductions and access to key executives and agents who
10
     would place her on the course of a successful and lucrative career. Plaintiff reasonably believed
11

12   that the promises Harvey made to her were well within his considerable power and influence in

13   The Weinstein Company and the entertainment industry. (See AC ¶¶ 11-12).         These promises
14
     included a tangible role in Project Runway.     (Id., ¶ 17).   As in Noble, Plaintiff reasonably
15
     relied on the premise that their business meeting was in good faith, and on Harvey’s promises, to
16

17   her detriment.

18          Finally, the Court in Noble rejects Harvey Weinstein’s argument that the “commercial”
19   component of the term “commercial sex act” in the statute should be construed narrowly and
20
     limited to “economic commerce.” Id. at *26.      It holds that the statutory language “anything of
21
     value” is expansive and “requires a liberal reading,” citing cases in which that term is used to
22

23   include intangibles. Id.; see United States v. Maneri, 353 F. 3d 165, 168 (2d Cir. 2003); United

24   States v. Cook, 782 F. 3d 983, 989 (8th Cir. 2015); United States v. Rivera, case no. 12-cr-121,
25
     2012 U.S. Dist. LEXIS 178770 *14 (M.D. Fla. Dec. 18, 2012) (where sex act was exchanged for
26
     promise of “ordination as a prophet,” the Court applied the plain meaning of term “anything of
27
     value,” holding that it did not need to be a “tangible thing of monetary value,” and could be
28



                                                    17
Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 18 of 22 Page ID #:296



 1   ordination in the parties’ ministry “because it is an honor, it allows one to be close to God, and it
 2   allows one to share God’s words with others”).8 The Court in Noble recognized the substantial
 3
     value offered by Harvey Weinstein to an aspiring actress:
 4
                    For an aspiring actress, meeting a world-renowned film producer
 5
                    carries value, in and of itself. The opportunity, moreover, for the
 6                  actress to sit down with that producer in a private meeting to
                    review her film reel and discuss a promised film role carries value
 7                  that is career-making and life-changing.
 8
     Id.
 9
             The Noble decision is well reasoned and cannot be fairly distinguished from the instant
10
     case. Harvey Weinstein’s Motion to Dismiss should be denied accordingly.
11

12           II.    HARVEY WEINSTEIN’S ALLEGED ACTS VIOLATE THE
                    VERSION OF 18 U.S.C. § 1591 IN EFFECT IN 2010
13

14           Harvey Weinstein argues that his alleged acts did not violate the version of 18 U.S.C. §

15 1591(a) in effect in 2010 when the incident in the Peninsula Hotel occurred.          Section 1591(a)
16 was amended in 2015 to supplement the terms “recruits, entices,” etc. This amendment served to

17
     codify the Eighth Circuit’s decision in United States v. Jungers, 702 F.3d 1066 (8th Cir. 2013),
18
     which held that the broad terms of the statute encompassed a claim against the “john” purchasing
19

20 a sex act.        In any event, as the Court noted in Noble, the pre-2015 version of the statute,

21 particularly its “recruits, entices …” language, encompasses the acts and conduct alleged against

22

23
     8
          The phrase “anything of value” is also used in the bribery statute, 18 U.S.C. § 666(a)(1)(b),
24
     and is construed broadly: “The plain language of the statute does not require a restricted,
25   technical interpretation that would prevent the consideration of the ‘thing’s’ value to other
     parties with an immediate interest in the transaction.” United States v. Hines, 541 F. 3d 833, 837
26   (8th Cir. 2008).     Accord United States v. Marmolejo, 89 F. 3d 1185, 1191 (5th Cir. 1996)
     (holding that “anything of value” encompasses intangible benefits, including conjugal visits);
27
     United States v. Zimmerman, 509 F. 3d 920, 927 (8th Cir. 2007) (holding that “anything of value”
28   includes the benefits from a rezoning application).



                                                      18
Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 19 of 22 Page ID #:297



 1 Harvey Weinstein.       Noble at *1, n. 1 (the pre-2015 version of § 1591(a) “does not change the
 2 substance of the statute as applied to [Harvey Weinstein]”); accord United States v. Afyare, 632

 3
     Fed. Appx. 272, 275 n. 1 (6th Cir. 2016) (“the amended language does not change the substance of
 4
     the statute as pertinent here”). In asserting application of the 2010 version of the statute, which
 5

 6 Plaintiff does not dispute, Harvey Weinstein again argues that “Plaintiff did not engage in sexual

 7 activity with Weinstein on condition of a role        in a television show or under threat of force.”
 8
     (HW Memorandum, p.13).          This assertion simply ignores the pertinent allegations of the
 9
     Amended Complaint, which state facts to the contrary.       (See AC ¶ 42 (“Harvey Weinstein knew
10
     that he would use fraud, physical force or coercion (as he had done many times before to many
11

12 other aspiring actresses) on Plaintiff for a sexual encounter[:] [h]e offered her a television role,

13 and demanded sexual contact despite the fact that Plaintiff said ‘no’ ”)); see also id. ¶ 45

14
     (“Harvey Weinstein was able to coerce Plaintiff into sexual activity in his hotel room because of
15
     his promise to her of a television role and use of his influence on her behalf”)).
16

17           III.    IF THIS COURT WERE TO DETERMINE THAT MORE FACTS NEED
                     TO BE ALLEGED TO SATISFY THE PLAUSIBILITY STANDARD,
18                   PLAINTIFF REQUESTS LEAVE TO AMEND
19           As set forth above, the Amended Complaint sets forth sufficient allegations of fact for a
20
     plausible claim under 18 U.S.C. §§ 1591, 1595. If this Court, however, were to determine that
21
     more facts need to be alleged for purposes of the plausibility standard, Plaintiff requests leave to
22

23 amend to plead such facts. “Where a Rule 12(b)(6) motion to dismiss is granted, ‘a district court

24 should grant leave to amend even if no request to amend the pleading was made, unless it

25
     determines that the pleading could not possible be cured by the allegation of other facts.’ ”
26
     Ovation Toys Co. v. Only Hearts Club, 675 Fed. Appx. 721, 724 (9th Cir. 2017) (quoting Lopez v.
27
     Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc)); accord Knevelbaard v. Kraft Foods, Inc.,
28



                                                       19
Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 20 of 22 Page ID #:298



 1 232 F.3d 979, 983 (9th Cir. 2000) (“[a]n order granting [a Rule 12(b)(6)] motion must be

 2 accompanied by leave to amend unless amendment would be futile”).

 3
             In this case, Plaintiff first alleged her claim against Harvey Weinstein under the TVPA in
 4
     the Amended Complaint filed in state court, prior to removal, on or about January 30, 2018. This
 5

 6 was before the Office of the New York Attorney General filed its complaint against Harvey

 7 Weinstein, which contained extensive allegations of facts pertinent to Harvey Weinstein’s acts

 8
     and conduct with third party female actors, obtained by the Office of Attorney General in its
 9
     investigation of Harvey Weinstein and The Weinstein Company. (See note 1, supra). Given
10
     these circumstances, in which the Plaintiff has not had an opportunity as of right to amend
11

12 allegations of fact relevant to the TVPA claim, in the event that the motion to dismiss were

13 granted then leave to amend would be appropriate.

14
                                                Conclusion
15
             The Amended Complaint alleges facts demonstrating each of the elements of a violation
16

17   of 18 U.S.C. § 1591(a) by Defendant Harvey Weinstein, satisfying the plausibility standard.

18   Harvey Weinstein’s Motion to Dismiss should accordingly be denied.
19

20
     Dated: October 3, 2018                               HERMAN LAW
21

22                                                        __/s/ Daniel Ellis___________
                                                           Daniel G. Ellis
23
                                                           Attorneys for Plaintiff
24

25

26

27

28



                                                     20
Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 21 of 22 Page ID #:299



 1

 2

 3

 4

 5
                                           PROOF OF SERVICE
 6
     STATE OF FLORIDA, COUNTY OF PALM BEACH
 7
            I am over the age of 18 and not a party to the within entitled action. I am employed at the
 8

 9   Herman Law Firm, Boca Center Tower I, 5200 Town Center Circle, Suite 540, Boca Raton,

10   Florida 33486.
11

12         On October 3, 2018 I served the foregoing document(s) described as Plaintiff’s
13   memorandum of points and authorities in opposition to Harvey Weinstein’s Motion to Dismiss
14   on the following parties of this action:
15
     Phyllis Kupferstein
16   Kupferstein Manuel LLP
     pk@kupfersteinmanuel.com
17
     Attorneys for Defendant
18   Harvey Weinstein

19
     [ X ] BY MAIL: I caused true and correct copies of the above documents to be placed and
20
           sealed in an envelope (or envelopes) addressed to the addressee(s) with postage thereon
21         fully prepaid, and I further caused said envelope(s) to be placed in the United States mail,
           in the City and County of Boca Raton, Palm Beach County.
22
     [   ] BY PERSONAL SERVICE: I caused true and correct copies of the above documents to
23
           be placed and sealed in an envelope (or envelopes) addressed to the addressee(s) and I
24         caused such envelope(s) to be delivered by hand on the office(s) of the addressee(s).

25   [   ] BY FACSIMILE: I caused a copy (or copies) of such document(s) to be sent via
           facsimile transmission from (305) 931-0877 to the office(s) of the address(s).
26

27   [   ] BY E-MAIL OR ELECTRONIC TRANSMISSION: With agreement of defense counsel
           that service by email instead of personal delivery constitutes proper service today, I
28         caused a copy (or copies) of such document(s) to be sent via email to the addressee(s).


                                                    21
Case 2:18-cv-06012-SVW-MRW Document 34 Filed 10/03/18 Page 22 of 22 Page ID #:300



 1          I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct and that this declaration was executed on October 3, 2018, at Boca
 2   Raton, Florida.
 3
                                                        __/s/ Daniel Ellis___________
 4                                                      Daniel G. Ellis, Esq.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                   22
